 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:17-CR-00222-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   ALDO ARELLANO, AND                           DATE: October 24, 2019
     RACHEL FELIX,                                TIME: 9:30 a.m.
15                                                COURT: Hon. Troy L. Nunley
16                                  Defendants.
17

18                                            STIPULATION
19         Plaintiff United States of America, by and through its counsel of record, and
20 defendants, by and through counsel of record, hereby stipulate as follows:

21         1.     By previous order, this matter was set for status on October 24, 2019.
22         2.     By this stipulation, the defendants now move to continue the status
23 conference until November 21, 2019, at 9:30 a.m., and to exclude time between October 24,

24 2019, and November 21, 2019, under Local Code T4.

25         3.     The parties agree and stipulate, and request that the Court find the
26 following:

27                a)      The government has represented that the discovery associated with
28         this case includes over 14,000 pages and several hours of recorded telephone

      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         conversations. All of this discovery has been produced directly to counsel.

 2                b)      Defense counsel desired additional time to review the discovery,

 3         conduct research into the case, to discuss the case with their clients, and otherwise

 4         prepare for trial in this matter.

 5                c)      Counsel for defendants believe that failure to grant the above-

 6         requested continuance would deny them the reasonable time necessary for effective

 7         preparation, taking into account the exercise of due diligence.

 8                d)      The government does not object to the continuance.

 9                e)      Based on the above-stated findings, the ends of justice served by

10         continuing the case as requested outweigh the interest of the public and the

11         defendant in a trial within the original date prescribed by the Speedy Trial Act.

12                f)      For the purpose of computing time under the Speedy Trial Act, 18

13         U.S.C. § 3161, et seq., within which trial must commence, the time period of

14         October 24, 2019, to November 21, 2019, inclusive, is deemed excludable pursuant

15         to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

16         continuance granted by the Court at defendant’s request on the basis of the Court’s

17         finding that the ends of justice served by taking such action outweigh the best

18         interest of the public and the defendant in a speedy trial.

19         4.     Nothing in this stipulation and order shall preclude a finding that other

20 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

21 the period within which a trial must commence.

22         IT IS SO STIPULATED.

23

24   Dated: October 22, 2019                           MCGREGOR W. SCOTT
                                                       United States Attorney
25

26                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
27                                                     Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
1    Dated: October 22, 2019                      /s/ SHARI RUSK
                                                  SHARI RUSK
2
                                                  Counsel for Defendant
3                                                 ALDO ARELLANO
     Dated: October 22, 2019                      /s/ KELLY BABINEAU
4                                                 KELLY BABINEAU
                                                  Counsel for Defendant
5                                                 RACHEL FELIX
6

7

8                                     FINDINGS AND ORDER
9         IT IS SO FOUND AND ORDERED this 22nd day of October, 2019.
10

11

12

13                                                        Troy L. Nunley
14                                                        United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
